 550DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.It appears that District 5, IFLWU, has participated in bar-gaining for the employees involved. In the case of Safrit LumberC_o., 108 NLRB 550, the Board has found that District 5 is alabor organization which is required to comply with the filingrequirements of Section 9 (f), (g), and (h) of the Act. The In-tervenor's placement on the ballot is conditioned upon District5 IFLWU as well as Local 310 IFLWU and IFLWU being incompliance with the filing requirements of the Act. If any oneof these organizations fails to meet the requirements, theIntervenor's name will not appear on the ballot.[Text of Direction of Election omitted from publication.]Member, Peterson, concurring:I think it is unnecessary to apply the schism doctrine in thiscase. It appears to me somewhat strained to hold that the 1950expulsion of the Intervenor by the CIO bears a causal relation-ship to the disaffiliation action of the employees in 1953. In thisconnection, I note that the employees in 1952 were agreeableto having the Intervenor continue as their bargaining repre-sentative as evidenced by the current contract negotiated in theirbehalf. Doubtless the indictment of Ben Gold, the Intervenor'sinternational president,was the proximate cause of the dis-affiliationmovement. But I question whether that brings thecase within the Board's schism doctrine.However, I concur in the result reached by my colleaguesbecause the contract asserted as a bar is about to expire. Theeffective date of the automatic renewal clause is less than 30days away, and the termination date is July 13, 1954.SAFRIT LUMBER COMPANY, INC.andINTERNATIONAL FUR& LEATHER WORKERS UNION OF THE U. S. AND CANADA,Petitioner. Case No. 11-RC-583. April 23, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis Wolberg,a hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employeris engaged in commercewithinthe mean-ing of the Act.''Chairman Farmer and Member Rodgers concur in the asserting of jurisdiction in thiscase,but are not to be deemed thereby as agreeing with the Board's past jurisdictionalstandards as a permanent policy.Inasserting jurisdictionMember Murdock and Peterson rely on Stanislaus Implementand Hardware Company, Ltd., 91 NLRB 618108 NLRB No. 42. SAFRIT LUMBER COMPANY,INC.5512.The Petitioner is a labor organization which claims torepresent certain employees of the Employer.The Petitioner was represented at the hearing by its Inter-national Representative John Russell who also has the title ofDirector of District 5, International Fur & Leather WorkersUnion of the United States and Canada.Russell stated that noorganization subordinate to the Petitioner was involved in thisproceeding.He gave testimony,however,concerning District 5and District Council 5.This testimony reveals that District 5,when first established,functioned as a labor organization,holding conferences andconventions,electing its own officers and making its ownpolicies,receiving per capita tax from various local unionswhich were part of the District,and acting to negotiate contractsand organize workers. District Council 5 was the governingbody of the District between yearly conventions,and theCouncil's officers were, in effect,an exgcutive committee forDistrict 5. The position of district director was filled by ap-pointment by the international president;and the position ofsecretary-treasurer of the District was filled by election atdistrict conventions.According to Russell,however,District 5went out of existence as a functioning organization about 1951or 1952 and is now merely a geographical designation of partof the Petitioner.District Council 5,too, Russell testified, isdefunct and met last in 1949 or 1950. The locals in the Districtnow pay per capita tax directly to the Petitioner and thePetitioner finances District 5.Russell's further testimony shows, however,that the charterissued to District 5 has not been revoked;that an active bankaccount exists in the name of District 5 on which Russell andNathaniel Long may execute checks in their respective capac-ities as director and secretary-treasurer of District 5; that aninternational representative and organizer is paid by checkdrawn on the District 5 bank account; that District 5 receivesrent for office space which it lets to a local union; that District5 carries out the policies of the Petitioner as far as organizingor negotiations are concerned;and that Russell,as internationalrepresentative,continues to organize workers,negotiate con-tracts, and settle grievances for employees,using his title ofdistrict director;that Russell uses District 5 letterheads incommunications to employers;and that there have been con-ferences inside the District since 1949 or 1950 of groups oflocals for the purpose of discussing wage negotiations involvingthe locals. Moreover,Board records show that District 5 hasrecently filed an unfair labor practice charge in another case. IIIn view of the above, we conclude that District 5 continues tofunction as a labor organization as it did in its earlier period.We find that District 5 and District Council 5 are the same entityand constitute a labor organization within the meaning of Sec-2 Nelson TanningCo., Case No. 39-CA-365. 552DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion 2 (5) of the Act which is required to comply with the filingprovisions of Section 9 (f), (g), and(h) of the Act.'Accordingly,the holding of the election directed herein isconditioned on the compliance of District 5 with the filing re-quirements of the Act. The direction of election is also subjectto the notice to show cE.use which the Board issued April 20,1954,concerning the compliance status of International Fur &Leather Workers Union of United States and Canada. No electionshall be held unless District 5 and the Petitioner are in com-pliance.3.A question affecting commerce exists concerningthe rep-resentation of employees of the Employer withinthe meaning ofSection 9(q) and Section 2 (6) and(7) of the Act.4.The Employer is engaged in cutting,buying, processing,and selling lumber.The Petitioner seeks a unit of all main-tenance and production employees.Although the Employerstated that it would take no position concerning the appropriateunit, there was agreement-between the parties on exclusionsfrom the unit.We find that all maintenance and productionemployees at the Employer'slumber operation located atBeaufort,North Carolina,including the wood employees,truck-drivers, caterpillar drivers, firemen,sawyers in the woods,and sawman, but excluding the woods foreman,the officers ofthe Employer,office.clerical employees,employees of con-tractors,guards, professional employees,and supervisors asdefined in the Act,constitute a unit"appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election'omitted from publication.]Member Beeson took no part in the consideration of the aboveDecision and Direction of Election.3 See United Tanners,Inc., 103 NLRB 760; Franklin Tanning Company,104 NLRB 192.4Subject to the conditions set forth in paragraph numbered 2.DECCA RECORDS, INC. (BRUNSWICK RADIO CORPORATION)andINTERNATIONAL UNION OF ELECTRICAL, RADIOAND MACHINE WORKERS, CIO,Petitioner.Case No. 35-RC-888. April23, 1954SUPPLEMENTAL DECISION and CERTIFICATION OFREPRESENTATIVESOn February 2, 1954,Hearing Officer Clifford L. Hardy dulyissued and served on the parties his report on objections toconduct affecting election in the above-entitled proceeding,finding that the evidence did not support the Petitioner's ob-108 NLRB No. 76.